Citation Nr: 1717932	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-06 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from December 11, 2012.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1966 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which in pertinent part denied an increase rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

During the pendency of that appeal, the Veteran filed a separate claim for TDIU in April 2011, which was denied in a December 2012 rating decision.  The Veteran did not appeal the denial of entitlement to TDIU; therefore, the December 2012 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  After the December 2012 final denial of TDIU, but during the pendency of the appeal for an increased rating for PTSD, the Veteran asserted that disabilities that include PTSD prevent him from maintaining substantial gainful employment.  Pursuant to Rice, the Board finds that a new claim for TDIU has been raised subsequent to the December 2012 final denial of TDIU and, accordingly, in the June 2014 decision, the Board revived the issue of entitlement TDIU for the period from December 11, 2012 (the date the previous denial became final).

In November 2013, the Veteran testified at a Board videoconference hearing in Salt Lake City, Utah, before the undersigned Veterans Law Judge, sitting in Washington, DC.  The transcript of the hearing has been associated with the electronic claims file on VBMS.

This case was before the Board in June 2014 where the Board granted an increased rating of 70 percent for the service-connected PTSD, which was a full grant of all benefits sought on appeal regarding the PTSD rating issue; therefore, the only issue remaining on appeal is entitlement to TDIU for the period from December 11, 2012.

In May 2016, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) in order to provide an updated VA Form 21-8940, and adjudicate the issue of service connection for ischemic heart disease.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the May 2016 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDINGS OF FACT

1. For the entire TDIU period from December 11, 2012, the combined disability ratings for all the service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) (2016) for eligibility for a TDIU.

2. For the entire TDIU period from December 11, 2012, the Veteran has been unable to maintain (follow) substantially gainful employment as a result of all the service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met for the entire TDIU period from December 11, 2012.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting a TDIU for the entire TDIU period on appeal from December 11, 2012, which constitutes a full grant of the benefit sought on appeal with respect to this claim because December 11, 2012 is the earliest date for which the Veteran is legally eligible for TDIU consideration in this case (the date the previous denial became final).  See 38 C.F.R. § 4.16(a).  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

TDIU Legal Authority and Analysis

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure or follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion, although VA will weigh and consider any opinion that is part of the evidence as part of considering all evidence of record.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical question, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  Alternatively, entitlement to a TDIU is potentially an element of all rating claims.  See Rice, 22 Vet. App. 447.  

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2016); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 
38 C.F.R. § 3.1(r) (2016).

The Veteran contends that a TDIU is warranted because he is unemployable due to the service-connected disabilities.  Specifically, the Veteran asserted that he has not worked since 2009 due to the service-connected disabilities, including the PTSD, tinnitus, and lower right thigh wound disabilities, which make it difficult for him to hold down a job.  See, e.g., November 2013 Board hearing transcript; July 2010, April 2011, and May 2016 VA Forms 21-8940.  The authorized representative advanced that the Veteran does not have the ability to perform exertional or non-exertional activities with the regularity and for the duration normally required for substantially gainful employment as a result of the service-connected disabilities.  See November 2013 representative statement.  

The Board finds that the percentage ratings for the Veteran's service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU for the entire TDIU rating period from December 11, 2012.  During this period, the Veteran has a combined rating of more than 70 percent with more than one disability rated at more than 40 percent.  Based on the above, application of a TDIU under 38 C.F.R. § 4.16(a) is appropriate for the entire rating period from December 11, 2012, so long as the severity of the Veteran's disabilities render the Veteran unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

After a review of all the lay and medical evidence, the Board finds that the evidence is in equipoise as to whether, for the entire TDIU period from December 11, 2012, the service-connected disabilities have rendered the Veteran unable to maintain (follow) substantially gainful employment.  The record reflects that the Veteran last worked as a cook or chef in 2009 at Cinnamon Hills Youth Crisis Center, and that employment was terminated because he was unable to clear a background check.  Social Security Administration (SSA) disability records show that SSA determined that the Veteran was unable to work due to non-service-connected severe arthritis of the hands and wrists (primary) and the psychiatric disability (secondary).  

With regard to functional impairments caused by each of the service-connected disabilities, the January 2016 VA heart examiner assessed that the heart disability impacts the Veteran ability to work because the Veteran gets short of breath easily, gets tired and fatigued very easily, and has to sit down a lot.  The June 2016 VA PTSD examiner assessed that the psychiatric disability results in occupational and social impairment with deficiencies in most areas, such as work, school, judgment, thinking and/or mood, to include as due to symptoms including difficulty in establishing and maintaining effective work relationships, difficulty adapting to stressful circumstances, including work or worklike settings, impaired judgment, impaired abstract thinking, and gross impairment in thought process or communication.  The September 2010 VA knee examiner opined that the Veteran's normal occupation is impaired because he is unable to stand or walk on the service-connected right knee because of pain.  The September 2010 VA examiner reasoned that chefs usually stand during their entire shift, and that bending at the knee to pick up ingredients also worsens knee pain.  The October 2010 VA audiology examiner noted that service-connected disability impacts ordinary conditions of daily life, including ability to work, due to hearing difficulty in noisy environments.  

Evidence weighing against a finding of unemployability includes the SSA findings that the psychiatric disability does not markedly limit the Veteran's functioning and that the Veteran is capable of unskilled work; however, while the psychiatric disability, by itself, does not render the Veteran unemployable, the evidence is at least in equipoise as to whether all of the service-connected disabilities, taken together, render the Veteran unemployable.  Specifically, as mentioned above, the heart disability causes frequent fatigue and shortness of breath, the right knee disability impacts prolonged standing and bending at the knee, and the hearing loss disability causes difficulties in hearing and understanding speech, especially in noisy environments.  

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that, given the Veteran's functional limitations, the service-connected disabilities, taken together, prevent the Veteran from performing the type of employment for which he is trained (a cook).  The test is not whether the Veteran would have been precluded from all types of employment but whether such employment was realistically within the physical and mental capabilities of the Veteran.  In this case, given the Veteran's education, work experience, and functional impairment as a result of the service-connected disabilities, the evidence is in relative equipoise as to whether there are jobs in the national economy that the Veteran could perform.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is precluded from maintaining substantially gainful employment due to the service-connected disabilities; thus, the Board finds that a TDIU is warranted under 38 C.F.R. § 4.16(a) for the entire TDIU period from December 11, 2012.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In this case, the Veteran is in receipt of a 100 percent disability rating for PTSD for the period from May 21, 2016.  This case is distinguished from Bradley v. Peake, 22 Vet. App. 280 (2008) and Buie v. Shinseki, 24 Vet. App. 242, 250 (2011), because the Veteran did not limit unemployability to any one service-connected disability; to the contrary, the Veteran asserted that he was rendered unemployable because of various service-connected disabilities.  See, e.g., November 2013 Board hearing transcript; July 2010, April 2011, and May 2016 VA Forms 21-8940; November 2013 representative statement.  Moreover, in granting a TDIU for the entire TDIU period from December 11, 2012, the Board has found that all of the service-connected disabilities, taken together, render the Veteran unemployable, further distinguishing this case.  


ORDER

A TDIU for the entire rating period from December 11, 2012 is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


